DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Priority
The effective filing date given the claims is 12/12/2012 to PCT/US12/69262. The limitations of “positioning the pump along an external surface of the subject”, “removing the pump from the catheter while the catheter remains within the peritoneum”, “a pump configured for placement along an external surface of a subject”, “wherein the pump is further configured to flush the infusion lumen such that the infusion lumen maintains a clear channel”, and “wherein the catheter… is further configured for detachment from the pump while remaining implanted within the subject” are not taught in the earlier applications.
Claim Objections
Claims 3-4, 7-8, 12, and 14-17 are objected to because of the following informalities:  
Claim 3, line 6 recites "the subject" but should read “the human subject" to be consistent with the language recited in claim 3.
Claim 3, line 8 recites "insulin" but should read "the insulin" because it was previously recited in claim 3.
Claim 4, lines 1-2 recite "a flexible catheter" but should read "the flexible catheter" because it was previously recited in claim 3.
Claim 4, line 3 recites "the subject" but should read "the human subject" to be consistent with the language recited in claim 3.
Claim 7, line 2 recites “a fluid" but should read "the fluid" because it was previously recited in claim 6.
Claim 8, line 2 recites “a fluid" but should read "the fluid" because it was previously recited in claim 6.
Claim 12, line 11 recites "the reservoir" but should read "the insulin reservoir" to be consistent with the language recited in claim 12.
Claim 14, line 2 recites "the lumen" but should read "the infusion lumen" to be consistent with the langue recited in claim 12.
Claim 15, line 2 recites "the lumen" but should read "the infusion lumen" to be consistent with the langue recited in claim 12.
Claim 16, line 2 recites "the lumen" but should read "the infusion lumen" to be consistent with the langue recited in claim 12.
Claim 17, line 1 recites "the reservoir" but should read "the infusion reservoir" to be consistent with the language recited in claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of von Sanden (EP 0233986 A1) further in view of Wochner et al. (US Publication 2010/0022988 A1).
Regarding claim 3, Newhouse discloses a method of infusing insulin within a human subject, comprising: 
inserting a catheter (46) into a peritoneum by positioning the catheter within a peritoneal space (48) and tunneling a proximate end through a subcutaneous space (32, Fig. 1), the catheter comprising a lumen (Interior of 46) and being fluidly attached to a pump (44) located externally of the subject (Fig. 1); 
positioning the pump along an external surface of the subject (Fig. 1); 
infusing insulin from the pump (Col 3, lines 27-39), subcutaneously through the catheter, and into the peritoneal space (Figs. 1-2).  
Newhouse is silent regarding
the catheter being a flexible catheter,
wherein the catheter is reversibly attached to the pump; and
removing the pump from the catheter while the catheter remains within the peritoneum.  
In analogous prior art, von Sanden teaches a method of infusing insulin within a human subject (Paragraph [0012]), comprising: 
inserting a flexible catheter (7, Paragraph [0012]) into an abdominal cavity between the intestines (Paragraph [0012]), the catheter comprising a lumen (Interior of 7) and being fluidly attached to an external pump (“external insulin pump”).
It would have been obvious to one of ordinary skill in the art to have modified the catheter of Newhouse to incorporate the teachings of von Sanden to incorporate being flexible as it is well-known for catheters to flexible to allow for intraperitoneal injection of insulin.
Newhouse in view of von Sanden are silent regarding
wherein the catheter is reversibly attached to the pump; and
removing the pump from the catheter while the catheter remains within the peritoneum.  
In analogous prior art, Wochner teaches a method of infusing insulin within a human subject (Paragraph [0019]), comprising:
wherein the catheter head (1f) is reversibly attached to the pump (“pump”, Paragraph [0051]); and
removing the pump from the catheter head while the catheter head remains within the body (Paragraph [0051]).
It would have been obvious to one of ordinary skill in the art to have modified the catheter and method of Newhouse to incorporate the teachings of Wochner to incorporate being reversibly attached to the pump and removing the pump from the catheter head while the catheter head remains within the body, respectively, in order to allow the user to briefly disconnect the pump from the catheter head before take a bath or shower (Paragraph [0051]). The modification of Newhouse in view of Wochner would teach removing the pump from the catheter while the catheter remains within the peritoneum because removing the pump, as taught by Wochner, would result in the catheter of Newhouse remaining within the peritoneum.
Claims 4-5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of von Sanden (EP 0233986 A1) further in view of Wochner et al. (US Publication 2010/0022988 A1) further in view of Moncrief (US Patent 5,057,075 A).
Regarding claim 4, Newhouse in view of von Sanden further in view of Wochner disclose the method of claim 3, but are silent regarding wherein inserting a flexible catheter comprises anchoring the catheter using tissue in-growth cuffs attached to an exterior surface of the catheter to a tissue site within an abdominal wall of the subject.  
In analogous prior art, Moncrief teaches a method of implanting a catheter (Figs. 1-4),
wherein inserting a catheter (1) comprises anchoring the catheter using tissue in-growth cuffs (2, 24) attached to an exterior surface of the catheter (Fig. 1) to a tissue site within an abdominal wall of the subject (Fig. 3).
It would have been obvious to one of ordinary skill in the art to have modified the insertion of the catheter of Newhouse to incorporate the teachings of Moncrief to incorporate anchoring the catheter using tissue in-growth cuffs attached to an exterior surface of the catheter to a tissue site within an abdominal wall of the subject in order to create a bacteriological barrier and substantially and significantly reduce peritoneal leakage (Col 7, lines 37-44).  
Regarding claim 5, Newhouse in view of von Sanden further in view of Wochner disclose the method of claim 3, but are silent regarding wherein positioning the catheter within the peritoneal space comprises positioning the catheter within a true pelvis.  
In analogous prior art, Moncrief teaches a method of implanting a catheter (Figs. 1-4),
wherein positioning the catheter within the peritoneal space comprises positioning the catheter within a true pelvis (12, Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art to have modified the positioning of the catheter within the peritoneal space of Newhouse to incorporate the teachings of Moncrief to incorporate positioning the catheter within a true pelvis as it is well-known to position catheters within a specific area of the peritoneal space such as the true pelvis.  
Regarding claim 11, Newhouse in view of von Sanden further in view of Wochner disclose the method of claim 3, wherein infusing comprises infusing the insulin directly to the peritoneal space (Fig. 1, Col 3, lines 27-39, Newhouse).  
Newhouse in view of von Sanden further in view of Wochner are silent regarding
wherein infusing comprises infusing the insulin directly to a pelvic region of the peritoneal space.
In analogous prior art, Moncrief teaches a method of implanting a catheter (Figs. 1-4),
wherein infusing comprises infusing directly to a pelvic region of the peritoneal space (Col 5, lines 4-11).
It would have been obvious to one of ordinary skill in the art to have modified the location of the infusion of Newhouse to incorporate the teachings of Moncrief to incorporate infusing directly to a pelvic region as it is well-known to infusion directly to a pelvic region (Figs. 1-4). The modification of Newhouse in view of Moncrief would teach wherein infusing comprises infusing the insulin directly to a pelvic region of the peritoneal space because Newhouse teaches infusing insulin the peritoneal space, which was modified by Moncrief to include infusing directly to a pelvic region of the peritoneal space.
Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of von Sanden (EP 0233986 A1) further in view of Wochner et al. (US Publication 2010/0022988 A1) further in view of Burnett et al. (WO 2010/141503 A1).
Regarding claim 6, Newhouse in view of von Sanden further in view of Wochner disclose the method of claim 3 but are silent regarding further comprising flushing the lumen of the catheter with a fluid.  
In analogous prior art, Burnett teaches a method of infusing insulin within a human subject, comprising:
flushing the lumen of the catheter with a fluid (Paragraph [0028]).
It would have been obvious to one of ordinary skill in the art to have modified the method of Newhouse to incorporate the teachings of Burnett to incorporate flushing the lumen of the catheter with a fluid in order to maintain a clear low channel (Paragraph [0028]).  
Regarding claim 7, Newhouse in view of von Sanden further in view of Wochner further in view of Burnett disclose the method of claim 6 wherein flushing the lumen of the catheter with a fluid occurs intermittently (Paragraph [0028], Burnett).  
Regarding claim 8, Newhouse in view of von Sanden further in view of Wochner further in view of Burnett disclose the method of claim 6 wherein flushing the lumen of the catheter with a fluid occurs automatically (Paragraph [0017], Burnett).  
Regarding claim 9, Newhouse in view of von Sanden further in view of Wochner further in view of Burnett disclose the method of claim 6 wherein flushing the lumen comprises drawing the fluid from a reservoir (Paragraph [0028], Burnett).  
Regarding claim 10, Newhouse in view of von Sanden further in view of Wochner further in view of Burnett disclose the method of claim 9 wherein the reservoir is refilled (Paragraph [0028], Burnett) intermittently (The device as modified would teach the reservoir being refilled intermittently, because flushing of the lumen occurs intermittently (Paragraph [0017], Burnett), therefore in order to not overfill a reservoir, it would be refilled as needed, therefore intermittently). 
Claims 12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of Wochner et al. (US Publication 2010/0022988 A1) further in view of Burnett et al. (WO 2010/141503 A1).
Regarding claim 12, Newhouse discloses an infusion delivery apparatus (Fig. 1), comprising: 
a pump (44) configured for placement along an external surface of a subject (Fig. 1); 
an insulin reservoir (44) fluidly coupled to the pump (Fig. 1); 
a catheter (46) defining an infusion lumen (Interior of 46), 
wherein the catheter is configured for implantation within the subject when fluidly coupled to the externally located pump (Fig. 1), and 
wherein a distal end of the catheter is configured for positioning within a peritoneal space of the subject such that insulin is infused from the reservoir and into the peritoneal space via the pump (Figs. 1-2, Col 3, lines 27-39).  
Newhouse is silent regarding
wherein the catheter is reversibly attached to the pump and wherein the pump is further configured to flush the infusion lumen such that the infusion lumen maintains a clear channel, and
wherein the catheter is further configured for detachment from the pump while remaining implanted within the subject.
In analogous prior art, Wochner teaches an infusion delivery apparatus (Fig. 3), comprising: 
wherein the catheter head (1f) is reversibly attached to the pump (“pump”, Paragraph [0051]) 
wherein the catheter head is further configured for detachment from the pump while remaining implanted within the subject (Paragraph [0051]).
It would have been obvious to one of ordinary skill in the art to have modified the catheter of Newhouse to incorporate the teachings of Wochner to incorporate being reversibly attached to the pump and wherein the catheter head is further configured for detachment from the pump while remaining implanted within the subject in order to allow the user to briefly disconnect the pump from the catheter head before take a bath or shower (Paragraph [0051]). 
Newhouse in view of Wochner are silent regarding
wherein the pump is further configured to flush the infusion lumen such that the infusion lumen maintains a clear channel.
In analogous prior art, Burnett teaches an infusion delivery apparatus (Fig. 1), comprising:  
wherein the pump is further configured to flush the infusion lumen such that the infusion lumen maintains a clear channel (Paragraphs [0015] and [0028]).
It would have been obvious to one of ordinary skill in the art to have modified the pump of Newhouse to incorporate the teachings of Burnett to incorporate being configured to flush the infusion lumen such that the infusion lumen maintains a clear channel in order to maintain a clear low channel (Paragraph [0028]).  
Regarding claim 14, Newhouse in view of Wochner further in view of Burnett disclose the apparatus of claim 12 wherein the pump is configured to flush the lumen of the catheter with a fluid (Paragraph [0028], Burnett).  
Regarding claim 15, Newhouse in view of Wochner further in view of Burnett disclose the apparatus of claim 14 wherein the pump is configured to flush the lumen of the catheter intermittently (Paragraph [0028], Burnett).  
Regarding claim 16, Newhouse in view of Wochner further in view of Burnett disclose the apparatus of claim 14 wherein the pump is configured to flush the lumen of the catheter automatically (Paragraph [0017], Burnett).  
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of Wochner et al. (US Publication 2010/0022988 A1) further in view of Burnett et al. (WO 2010/141503 A1) further in view of Moncrief (US Patent 5,057,075 A).
Regarding claim 13, Newhouse in view of Wochner further in view of Burnett disclose the apparatus of claim 12, but are silent regarding further comprising one or more tissue in-growth cuffs attached to an exterior surface of the catheter for attachment to a tissue site within an abdominal wall.  
In analogous prior art, Moncrief teaches an infusion delivery apparatus (Figs. 1-4), comprising:
one or more tissue in-growth cuffs (2, 24) attached to an exterior surface of the catheter (1, Fig. 1) for attachment to a tissue site within an abdominal wall (Fig. 3).
It would have been obvious to one of ordinary skill in the art to have modified the infusion delivery apparatus of Newhouse to incorporate the teachings of Moncrief to incorporate one or more tissue in-growth cuffs attached to an exterior surface of the catheter for attachment to a tissue site within an abdominal wall in order to create a bacteriological barrier and substantially and significantly reduce peritoneal leakage (Col 7, lines 37-44).  
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of Wochner et al. (US Publication 2010/0022988 A1) further in view of Burnett et al. (WO 2010/141503 A1) further in view of Sipsoss (US Patent 4,398,908 A).
Regarding claim 17, Newhouse in view of Wochner further in view of Burnett disclose the apparatus of claim 12, but are silent regarding wherein the reservoir is refilled intermittently.
	In analogous prior art, Sipsoss teaches an infusion delivery apparatus (Fig. 2), comprising:
wherein the reservoir is refilled (Claim 8).
It would have been obvious to one of ordinary skill in the art prior to have modified the insulin reservoir of Newhouse to incorporate the teachings of Sipsoss to incorporate being refilled in order to refill the reservoir (Claim 8), which would allow for additional delivery of insulin. The apparatus as modified would teach the reservoir being refilled intermittently because the amounts of insulin injected may vary over time (Claim 5, Sipsoss), therefore in order to not overfill a reservoir, it would be refilled as needed, therefore intermittently.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 7/5/2022, with respect to the objection to the specification and rejection(s) of claim(s) 3-17 under 35 U.S.C § 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Newhouse et al. (US Patent 4,822,337 A) in view of von Sanden (EP 0233986 A1) further in view of Wochner et al. (US Publication 2010/0022988 A1).
Applicant’s arguments, see pages 6-7, filed 7/5/2022, with respect to the rejection(s) of claim(s) 12-17 under 35 U.S.C § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Newhouse et al. (US Patent 4,822,337 A) in view of Wochner et al. (US Publication 2010/0022988 A1) further in view of Burnett et al. (WO 2010/141503 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771